Exhibit 10.1
 
 
 
UNIT PURCHASE AGREEMENT
 


 
BY AND AMONG
 
LEGACY RESERVES LP,
 
LEGACY RESERVES GP, LLC
 
AND
 
THE PURCHASERS
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
ARTICLE I
DEFINITIONS
1
Section 1.01
Definitions
1
Section 1.02
Accounting Procedures and Interpretation
5
ARTICLE II
SALE AND PURCHASE
5
Section 2.01
Sale and Purchase
5
Section 2.02
Closing
6
Section 2.03
Independent Nature of Purchasers’ Obligations and Rights
6
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
6
Section 3.01
Existence of the Partnership and its Subsidiaries.
6
Section 3.02
Restricted Units, Capitalization and Valid Issuance.
7
Section 3.03
SEC Documents
8
Section 3.04
No Material Adverse Change
9
Section 3.05
Litigation
9
Section 3.06
No Breach
9
Section 3.07
Authority
10
Section 3.08
Approvals
10
Section 3.09
MLP Status
10
Section 3.10
Investment Company Status
10
Section 3.11
Valid Private Placement
10
Section 3.12
Certain Fees
10
Section 3.13
No Side Agreements
10
Section 3.14
Form S-3 Eligibility
11
Section 3.15
Taxes
11
Section 3.16
Acknowledgment Regarding Purchase of Restricted Units
11
Section 3.17
Compliance with Laws
11
Section 3.18
Insurance
11
Section 3.19
No Integrated Offering
12
Section 3.20
Registration Rights
12
Section 3.21
Record Date; Distributions
12
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
12
Section 4.01
Valid Existence
12
Section 4.02
No Breach
12
Section 4.03
Authority
13
Section 4.04
Investment
13
Section 4.05
Nature of Purchaser
14
Section 4.06
Receipt of Information; Authorization
14
Section 4.07
Restricted Securities
14
Section 4.08
Certain Fees
14
Section 4.09
Legend
14
Section 4.10
No Substantial Security Holders
15
Section 4.11
No Side Agreements
15
Section 4.12
Short Selling
15

 
-i-

--------------------------------------------------------------------------------


 
ARTICLE V
COVENANTS
15
Section 5.01
Issuer Lock-Up/Subsequent Issuances of Units
15
Section 5.02
Purchaser Lock-Ups
16
Section 5.03
Taking of Necessary Action
16
Section 5.04
Disclosure; Public Filings
16
Section 5.05
Other Actions
16
Section 5.06
Use of Proceeds
16
Section 5.07
Partnership Fees
16
Section 5.08
Purchaser Fees
17
Section 5.09
Certain Special Allocations of Book and Taxable Income
17
Section 5.10
Non-Disclosure; Interim Public Filings
17
Section 5.11
Acknowledgement and Agreement Regarding Short Sales
17
ARTICLE VI
CLOSING CONDITIONS
18
Section 6.01
Conditions to the Closing
18
Section 6.02
Partnership Deliveries
19
Section 6.03
Purchaser Deliveries
20
ARTICLE VII
INDEMNIFICATION, COSTS AND EXPENSES
21
Section 7.01
Indemnification by the Partnership
21
Section 7.02
Indemnification by Purchasers
21
Section 7.03
Indemnification Procedure
21
ARTICLE VIII
MISCELLANEOUS
22
Section 8.01
Interpretation
22
Section 8.02
Survival of Provisions
23
Section 8.03
No Waiver; Modifications in Writing
23
Section 8.04
Binding Effect; Assignment
23
Section 8.05
Aggregation of Restricted Units
24
Section 8.06
Confidentiality and Non-Disclosure
24
Section 8.07
Communications
24
Section 8.08
Removal of Legend
24
Section 8.09
Entire Agreement
24
Section 8.10
Governing Law
25
Section 8.11
Execution in Counterparts
25
Section 8.12
Expenses
25
Section 8.13
Obligations Limited to Parties to Agreement
25
Section 8.14
Waiver of Preemptive Right by General Partner
26
Section 8.15
Termination.
26
Section 8.16
Exceptions
26

 
-ii-

--------------------------------------------------------------------------------


 
SCHEDULES AND EXHIBITS
 
Exhibit A
Form of Registration Rights Agreement
Exhibit B
Form of Legal Opinion
Exhibit C
Form of Partnership Officer’s Certificate
Exhibit D
Form of Purchasers’ Officer’s Certificate

 
-iii-

--------------------------------------------------------------------------------


 
UNIT PURCHASE AGREEMENT
 
UNIT PURCHASE AGREEMENT, dated effective as of November 7, 2007 (this
“Agreement”), by and among Legacy Reserves LP, a Delaware limited partnership
(the “Partnership”), each of the Purchasers listed in the signature pages
attached hereto (each referred to herein as a “Purchaser” and collectively, the
“Purchasers”), and, solely for purposes of Section 8.14 of this Agreement,
Legacy Reserves GP, LLC, a Delaware limited liability company (the “General
Partner”).
 
WHEREAS, the Partnership desires to repay the outstanding indebtedness under the
Partnership’s revolving credit facility, evidenced in the Credit Agreement dated
March 15, 2006, as amended and restated and desires to finance future
acquisitions;
 
WHEREAS, the Partnership desires to sell Restricted Units to each of the
Purchasers in a private placement exempt from the registration requirements of
the Securities Act, and the Purchasers desire to purchase such Restricted Units
from the Partnership, each in accordance with the provisions of this Agreement;
and
 
WHEREAS, the Partnership has agreed to provide Purchasers with certain
registration rights with respect to the Purchased Restricted Units acquired
pursuant to this Agreement;
 
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Partnership and each of the Purchasers,
severally and not jointly, hereby agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01                                Definitions.  As used in this
Agreement, and unless the context requires a different meaning, the following
terms have the meanings indicated:
 
“Action” against a Person means any lawsuit, action, proceeding, investigation
or complaint before any Governmental Authority, mediator or arbitrator.
 
“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person.  For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by,” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.
 
“Agreement” shall have the meaning specified in the introductory paragraph.
 
1

--------------------------------------------------------------------------------


 
“Basic Documents” means, collectively, this Agreement, the Registration Rights
Agreement and any and all other agreements or instruments executed and delivered
by the Parties on the date hereof or the Closing Date relating to the issuance
and sale of the Restricted Units, or any amendments, supplements, continuations
or modifications thereto.
 
“Business Day” means any day other than a Saturday, Sunday, or a legal holiday
for commercial banks in New York, New York.
 
“Closing” shall have the meaning specified in Section 2.02.
 
“Closing Date” shall have the meaning specified in Section 2.02.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Commitment Purchase Amount” means with respect to each Purchaser, the dollar
amount set forth opposite each Purchaser’s name under the heading “Commitment
Purchase Amount.”
 
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.
 
 “Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
 
“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.
 
“General Partner” has the meaning specified in the recitals of this Agreement.
 
“Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or which exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property. Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, the
Partnership, its Subsidiaries or any of their Property or any of the Purchasers.
 
“Indemnified Party” shall have the meaning specified in Section 7.03.
 
“Indemnifying Party” shall have the meaning specified in Section 7.03.
 
“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
 
“Legacy LTIP” means the Legacy Reserves LP Long-Term Incentive Plan, as amended
and restated.
 
2

--------------------------------------------------------------------------------


 
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes.  For the purpose of this Agreement, a Person shall be
deemed to be the owner of any Property that it has acquired or holds subject to
a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
 
“Lock-Up Date” means 90 days from the Closing Date.
 
“Knowledge of the Partnership” means to the actual knowledge of Cary D. Brown,
Steven H. Pruett, Kyle, A McGraw, Paul T. Horne and William M. Morris, as
Chairman or executive officers of the General Partner.
 
“NASDAQ Global Select Market” means the National Association of Securities
Dealers Automated Quotation System.
 
“Participating Unit” shall have the meaning specified in Section 4.04.
 
“Partnership” shall have the meaning specified in the introductory paragraph.
 
“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of March 15, 2006.
 
“Partnership Material Adverse Effect” means any material and adverse effect on
(i) the assets, liabilities, financial condition, business, operations,
prospects or affairs of the Partnership and its Subsidiaries, taken as a whole,
measured against those assets, liabilities, financial condition, business,
operations, prospects or affairs reflected in the SEC Documents filed with the
Commission prior to the date hereof or from the facts represented or warranted
by the Partnership in any Basic Document, (ii) the ability of the Partnership to
meet its obligations under the Basic Documents, or (iii) the ability of the
Partnership to consummate the transactions under any Basic Document on a timely
basis.  Notwithstanding the foregoing, a “Partnership Material Adverse Effect”
shall not include any effect resulting or arising from: (a) any change in
general economic conditions in the industries or markets in which the
Partnership or its Subsidiaries operate that do not have a disproportionate
impact on the Partnership or its Subsidiaries; (b) the outbreak or escalation of
national or international political, diplomatic or military conditions,
including any engagement in hostilities, whether or not pursuant to a
declaration of war, or the occurrence of any military or terrorist attack; or
(c) changes in GAAP or other accounting principles.
 
“Partnership Related Parties” shall have the meaning specified in Section 7.02.
 
“Partnership Securities” means any class or series of equity interest in the
Partnership (but excluding any options, rights, warrants and appreciation rights
to an equity interest in the Partnership), including without limitation Units.
 
3

--------------------------------------------------------------------------------


 
“Party” or “Parties” means the Partnership and the Purchasers party to this
Agreement, individually or collectively, as the case may be.
 
“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.
 
“Placement Agent” shall have the meaning specified in Section 3.12.
 
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
 
“Purchaser” and “Purchasers” shall have the meaning specified in the
introductory paragraph.
 
“Purchaser Material Adverse Effect” means, with respect to a particular
Purchaser, any material and adverse effect on (a) the ability of a Purchaser to
meet its obligations under the Basic Documents or (b) the ability of a Purchaser
to consummate the transactions under any Basic Document on a timely basis.
 
“Purchaser Related Parties” shall have the meaning specified in Section 7.01.
 
“Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached to this Agreement as Exhibit A, to be entered
into at the Closing, among the Partnership and the Purchasers.
 
“Representatives” of any Person means the Affiliates, control persons, officers,
directors, employees, agents, counsel, investment bankers and other
representatives of such Person.
 
“Restricted Units” means the Units to be issued and sold to the Purchasers
pursuant to this Agreement.
 
“SEC Documents” shall have the meaning specified in Section 3.03.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
 
“Short Sale” means, without limitation, all “short sales” as defined in Rule 200
promulgated under Regulation SHO under the Exchange Act, whether or not against
the box, and forward sale contracts, options, puts, calls, short sales, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements, and sales and other transactions through non-U.S. broker
dealers or foreign regulated brokers.
 
“Subsidiary” means, as to any Person, any corporation or other entity of which
(i) such Person or a Subsidiary of such Person is a general partner or managing
member, (ii) at least a majority of the outstanding equity interests having by
the terms thereof ordinary voting power to elect a majority of the board of
directors or similar governing body of such corporation or other entity is at
the time directly or indirectly owned or controlled by such Person or one or
more of its Subsidiaries or (iii) any corporation or other entity as to which
such Person consolidates for accounting purposes.
 
4

--------------------------------------------------------------------------------


 
“Taxes” means any tax, charge, levy, penalty or other assessment imposed by any
U.S. federal, state, local or foreign taxing authority, including any excise,
property, income, sales, transfer, franchise, payroll, withholding, social
security or other tax, including any interest, penalties or additions
attributable thereto.
 
“Tax Return” means any return, report, information return, declaration, claim
for refund or other document (including any related or supporting information)
supplied or required to be supplied with respect to any Taxes and including any
supplement or amendment thereof.
 
“Unit” means a unit of the Partnership representing limited partnership
interests therein.
 
“Unit Purchase Price” shall have the meaning specified in Section 2.01(c).
 
“Unitholders” means the Unitholders of the Partnership (within the meaning of
the Partnership Agreement).
 
“8-K Filing” shall have the meaning specified in Section 5.10.
 
Section 1.02                                Accounting Procedures and
Interpretation.  Unless otherwise specified in this Agreement, all accounting
terms used herein shall be interpreted, all determinations with respect to
accounting matters under this Agreement shall be made, and all financial
statements and certificates and reports as to financial matters required to be
furnished to the Purchasers under this Agreement shall be prepared, in
accordance with GAAP applied on a consistent basis during the periods involved
(except, in the case of unaudited statements, as permitted by Form 10-Q
promulgated by the Commission) and in compliance as to form in all material
respects with applicable accounting requirements and with the published rules
and regulations of the Commission with respect thereto.
 
ARTICLE II
 
SALE AND PURCHASE
 
Section 2.01                                Sale and Purchase.
 
(a)           Sale and Purchase.  Subject to the terms and conditions of this
Agreement, at the Closing, the Partnership hereby agrees to issue and sell to
each Purchaser, and each Purchaser hereby agrees, severally and not jointly, to
purchase from the Partnership, the number of Restricted Units determined
pursuant to paragraph (b) below of this Section 2.01, and each Purchaser agrees
to pay the Partnership the Unit Purchase Price for each Restricted Unit, in each
case, as set forth in paragraph (c) below of this Section 2.01. The obligation
of each Purchaser under this Agreement is independent of the obligation of each
other Purchaser, and the failure or waiver of performance with respect to any
Purchaser does not excuse performance by any other Purchaser.
 
5

--------------------------------------------------------------------------------


 
(b)           Units.  The number of Restricted Units to be issued and sold to
each Purchaser shall be the number of Restricted Units listed under the name of
such Purchaser on the attached signature pages.
 
(c)           Consideration.  The amount per Restricted Unit each Purchaser will
pay to the Partnership to purchase the Restricted Units (the “Unit Purchase
Price”) shall be $20.50.
 
Section 2.02                                Closing.  Subject to the terms and
conditions of this Agreement, the execution and delivery of the Basic Documents
(other than this Agreement), delivery of certificates representing the
Restricted Units and execution and delivery of all other instruments,
agreements, and other documents required (which certificates representing the
Restricted Units may be delivered within seven (7) Business Days of the Closing
Date) by this Agreement (the “Closing”) shall take place on November 8, 2007, or
such other date as shall be agreeable to the Parties (the “Closing Date”).  The
Closing shall take place at the offices of Andrews Kurth LLP, 600 Travis, Suite
4200, Houston, Texas 77002.  At the Closing, subject to the terms and conditions
of this Agreement, each of the Partnership and the Purchasers shall deliver, or
cause to be delivered, the items set forth in Article VI.
 
Section 2.03                                Independent Nature of Purchasers’
Obligations and Rights.  The respective obligations of each Purchaser under any
Basic Document are several and not joint with the obligations of any other
Purchaser, and no Purchaser shall be responsible in any way for the performance
of the obligations of any other Purchaser under any Basic Document.  The failure
or waiver of performance under any Basic Document by any Purchaser, or on its
behalf, does not excuse performance by any other Purchaser.  Nothing contained
herein or in any other Basic Document, and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
for purposes of Section 13(d) of the Exchange Act with respect to such
obligations or the transactions contemplated by any Basic Document.  Each
Purchaser shall be entitled to independently protect and enforce its rights,
including the rights arising out of this Agreement or out of the other Basic
Documents, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
 
The Partnership represents and warrants to the Purchasers, on and as of the date
of this Agreement and on and as of the Closing Date, as follows:
 
Section 3.01                                Existence of the Partnership and its
Subsidiaries.
 
(a)           The Partnership: (i) is a limited partnership duly formed, validly
existing and in good standing under the Laws of the State of Delaware; (ii) has
all requisite limited partnership power and authority, and has all governmental
licenses, authorizations, consents and approvals, necessary to own, lease, use
and operate its Properties and carry on its business as its business is now
being conducted as described in the SEC Documents, except where the failure to
obtain such licenses, authorizations, consents and approvals would not
reasonably be expected to have a Partnership Material Adverse Effect; and
(iii) is qualified to do business in all jurisdictions in which the nature of
the business conducted by it makes such qualifications necessary, except where
failure so to qualify would not reasonably be expected to have a Partnership
Material Adverse Effect.  The Partnership is not in violation of its certificate
of limited partnership or the Partnership Agreement.
 
6

--------------------------------------------------------------------------------


 
(b)           The General Partner has been duly formed and is validly existing
and in good standing under the laws of the State of Delaware and has all
requisite limited liability company power and authority, and has all
governmental licenses, authorizations, consents and approvals necessary, to own,
lease, use or operate its Properties and carry on its business as now being
conducted and as described in the SEC Documents, except where the failure to
obtain such licenses, authorizations, consents and approvals would not be
reasonably likely to have a Partnership Material Adverse Effect.
 
Section 3.02                                Restricted Units, Capitalization and
Valid Issuance.
 
(a)           The Restricted Units shall have those rights, preferences,
privileges and restrictions governing the Units as set forth in the Partnership
Agreement.  A true and correct copy of the Partnership Agreement has been filed
by the Partnership with the Commission.
 
(b)           As of the date of this Agreement, the issued and outstanding
limited partner interests of the Partnership consist of 26,066,596 Units and the
only issued and outstanding general partner interest is the General Partner’s
approximate 0.01% general partner interest.  All of the outstanding Units have
been duly authorized and validly issued in accordance with applicable Law under
the Delaware LP Act and the Partnership Agreement and are fully paid (to the
extent required under applicable Law and the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by Sections
17-303, 17-607 and 17-804 of the Delaware LP Act).
 
(c)           Other than the Legacy LTIP, the Partnership has no equity
compensation plans that contemplate the issuance of Units (or securities
convertible into or exchangeable for Units).  No indebtedness having the right
to vote (or convertible into or exchangeable for securities having the right to
vote) on any matters on which the Unitholders may vote is issued or
outstanding.  Except (i) as have been granted pursuant to Legacy LTIP, (ii) as
contemplated by this Agreement or (iii) as are contained in the Partnership
Agreement, there are no outstanding or authorized (A) options, warrants,
preemptive rights, subscriptions, calls, convertible or exchangeable securities
or other rights, agreements, claims or commitments of any character obligating
the Partnership or any of its Subsidiaries to issue, transfer or sell any
limited partner interests or other equity interests in, the Partnership or
securities convertible into or exchangeable for such limited partner interests
or other equity interests, (B) obligations of the Partnership to repurchase,
redeem or otherwise acquire any limited partner interests or other equity
interests of the Partnership or any of its Subsidiaries or any such securities
or agreements listed in clause (A) of this sentence or (C) voting trusts or
similar agreements to which the Partnership or any of its Subsidiaries is a
party with respect to the voting of the equity interests of the
Partnership.  Neither the execution of this Agreement nor the issuance of the
Units as contemplated by this Agreement gives rise to any rights for or relating
to the registration of any securities of the Partnership, other than pursuant to
the Registration Rights Agreement.
 
7

--------------------------------------------------------------------------------


 
(d)           The offer and sale of the Restricted Units and the limited partner
interests represented thereby have been duly authorized by the Partnership
pursuant to the Partnership Agreement and, when issued and delivered to the
Purchasers against payment therefore in accordance with the terms of this
Agreement, will be validly issued, fully paid (to the extent required by
applicable Law and the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act) and will be free of any and all Liens and restrictions on
transfer, other than restrictions on transfer under the Partnership Agreement
and under applicable state and federal securities Laws and other than such Liens
as are created by the Purchasers.
 
(e)           The Restricted Units will be issued in compliance with all
applicable rules of the NASDAQ Global Select Market.  Prior to the Closing Date,
the Partnership will submit to the NASDAQ Global Select Market a Notification
Form: Listing of Additional Units with respect to the Restricted Units.  The
Partnership’s currently outstanding Units are quoted on the NASDAQ Global Select
Market and the Partnership has not received any notice of delisting.
 
(f)           None of the execution of this Agreement, the offering or sale of
the Restricted Units or the registration of the Units pursuant to the
Registration Rights Agreement gives rise to any rights for or relating to the
registration of any Units or other securities of the Partnership other than
pursuant to the Registration Rights Agreement and those rights granted to the
General Partner or any of its Affiliates (as such term is defined in the
Partnership Agreement) under Section 4.5.
 
Section 3.03                                SEC Documents.  The Partnership has
filed with the Commission all reports, schedules and statements required to be
filed by it under the Exchange Act since the consummation of its initial public
offering (all such documents filed on or prior to the date of this Agreement,
but specifically excluding any documents “furnished,” collectively, the “SEC
Documents”).  The SEC Documents, including any Partnership audited or unaudited
financial statements and any notes thereto or schedules included therein, at the
time filed (except to the extent corrected by a subsequently filed SEC Document
filed prior to the date of this Agreement) (i) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading, (ii) complied as
to form in all material respects with applicable requirements of the Exchange
Act and the applicable accounting requirements and with the published rules and
regulations of the Commission with respect thereto, (iii) were prepared in
accordance with GAAP applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto or, in the case of unaudited
statements, as permitted by Form 10-Q of the Commission) and (iv) fairly present
(subject in the case of unaudited statements to normal, recurring and year-end
audit adjustments) in all material respects the consolidated financial position
of the Partnership as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended.  BDO Seidman, LLP is an
independent registered public accounting firm with respect to the Partnership
and has not resigned or been dismissed as an independent registered public
accountant of the Partnership as a result of or in connection with any
disagreement with the Partnership on any matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedures.
 
8

--------------------------------------------------------------------------------


 
Section 3.04                                No Material Adverse Change.  Except
as set forth in or contemplated by the SEC Documents filed with the Commission
since December 31, 2006, the Partnership and its Subsidiaries have conducted
their business in the ordinary course, consistent with past practice, and there
has been no (i) change that has had or would reasonably be expected to have a
Partnership Material Adverse Effect, (ii) acquisition or disposition of any
material asset by the Partnership or any of its Subsidiaries or any contract or
arrangement therefore, otherwise than for fair value in the ordinary course of
business, (iii) material change in the Partnership’s accounting principles,
practices or methods or (iv) incurrence of material indebtedness.
 
Section 3.05                                Litigation.  Except as set forth in
the SEC Documents, there is no Action pending or, to the knowledge of the
Partnership, contemplated or threatened against the Partnership or any of its
Subsidiaries or any of their respective officers (in their capacity as such),
directors (in their capacity as such) or Properties, (a) which (individually or
in the aggregate) reasonably would be expected to have a Partnership Material
Adverse Effect or which challenges the validity of any of the Basic Documents or
the right of the Partnership to enter into any of the Basic Documents or to
consummate the transactions contemplated hereby and thereby or (b) which would
reasonably be expected to adversely affect or restrict the Partnership’s ability
to consummate the transactions contemplated by the Basic Documents.
 
Section 3.06                                No Breach.  The execution, delivery
and performance by the Partnership of the Basic Documents to which it is a party
and all other agreements and instruments to be executed and delivered by the
Partnership pursuant hereto or thereto or in connection herewith and therewith,
and compliance by the Partnership with the terms and provisions hereof and
thereof, do not and will not (a) violate any provision of any Law, governmental
permit, determination or award having applicability to the Partnership or any of
its Subsidiaries or any of their respective Properties, (b) conflict with or
result in a violation of any provision of the organizational documents of the
Partnership or any of its Subsidiaries, (c) require any consent, approval or
notice under or result in a violation or breach of or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under any note, bond,
mortgage, license, loan or credit agreement or other instrument, obligation or
agreement to which the Partnership or any of its Subsidiaries is a party or by
which the Partnership or any of its Subsidiaries or any of their respective
Properties may be bound or (d) result in or require the creation or imposition
of any Lien upon or with respect to any of the Properties now owned or hereafter
acquired by the Partnership or any of its Subsidiaries, except in the cases of
clauses (a), (c) and (d) where such violation, default, breach, termination,
cancellation, failure to receive consent or approval, or acceleration with
respect to the foregoing provisions of this Section 3.06 would not, individually
or in the aggregate, reasonably be expected to have a Partnership Material
Adverse Effect.
 
9

--------------------------------------------------------------------------------


 
Section 3.07                                Authority.  The Partnership has all
necessary limited partnership power and authority to execute, deliver and
perform its obligations under the Basic Documents to which it is a party and to
consummate the transactions contemplated thereby; the execution, delivery and
performance by the Partnership of the Basic Documents to which it is a party,
and the consummation of the transactions contemplated thereby, have been duly
authorized by all necessary action on its part; and the Basic Documents will
constitute the legal, valid and binding obligations of Partnership, enforceable
in accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, fraudulent transfer and similar Laws affecting
creditors’ rights generally or by general principles of equity, including
principles of commercial reasonableness, fair dealing and good faith.  No
approval from the holders of outstanding Units is required under the Partnership
Agreement or the rules of the NASDAQ Global Select Market in connection with the
Partnership’s issuance and sale of the Restricted Units to the Purchasers.
 
Section 3.08                                Approvals.  Except as required by
the Commission in connection with the Partnership’s obligations under the
Registration Rights Agreement, no authorization, consent, approval, waiver,
license, qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
the Partnership of any of the Basic Documents to which it is a party or the
Partnership’s issuance and sale of the Restricted Units, except (i) as may be
required under the state securities or “Blue Sky” Laws, or (ii) where the
failure to receive such authorization, consent, approval, waiver, license,
qualification or written exemption or to make such filing, declaration,
qualification or registration would not, individually or in the aggregate,
reasonably be expected to have a Partnership Material Adverse Effect.
 
Section 3.09                                MLP Status.  The Partnership has,
for each taxable year beginning on or after the closing of its respective
initial public offering, met the gross income requirements of Section 7704(c)(2)
of the Internal Revenue Code of 1986, as amended.
 
Section 3.10                                Investment Company Status.  The
Partnership is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
 
Section 3.11                                Valid Private Placement.  Assuming
the accuracy of the representations and warranties of the Purchasers contained
in this Agreement, the sale and issuance of the Restricted Units pursuant to
this Agreement is exempt from the registration requirements of the Securities
Act, and neither the Partnership nor, to the knowledge of the Partnership, any
authorized Representative acting on its behalf has taken or will take any action
hereafter that would cause the loss of such exemption.
 
Section 3.12                                Certain Fees.  Other than fees
payable to RBC Capital Markets (the “Placement Agent”) for its service as
placement agent, no fees or commissions are or will be payable by the
Partnership to brokers, finders, or investment bankers with respect to the sale
of any of the Restricted Units or the consummation of the transactions
contemplated by this Agreement.  The Purchasers shall not be liable for any such
fees or commissions.
 
10

--------------------------------------------------------------------------------


 
Section 3.13                                No Side Agreements.  Except for the
confidentiality agreements described in Section 8.06, the Registration Rights
Agreement and the engagement letter with the Placement Agent, there are no other
agreements by, among or between the Partnership or its Affiliates, on the one
hand, and any of the Purchasers or their Affiliates, on the other hand, with
respect to the transactions contemplated hereby nor promises or inducements for
future transactions between or among any of such parties.
 
Section 3.14                                Form S-3 Eligibility.  In January
2008, the Partnership is expected to be eligible to register the Restricted
Units for resale by the Purchasers on a registration statement on Form S-3 under
the Securities Act.
 
Section 3.15                                Taxes.  The Partnership has filed
all Tax Returns required to be filed.  To the Knowledge of the Partnership, such
Tax Returns are true, correct and complete in all material respects.  The
Partnership has paid in full all Taxes shown to be due on such Tax Returns.  The
Partnership has not received any written notice of deficiency or assessment from
any taxing authority with respect to liabilities for any material Taxes, which
have not been fully paid or finally settled, unless being contested in good
faith through appropriate proceedings and for which adequate reserves are
presented in the Partnership’s financial statements included in the SEC
Documents.
 
Section 3.16                                Acknowledgment Regarding Purchase of
Restricted Units.  The Partnership acknowledges and agrees that (i) each of the
Purchasers is participating in the transactions contemplated by this Agreement
and the other Basic Documents at the Partnership’s request and the Partnership
has concluded that such participation is in the Partnership’s best interest and
is consistent with the Partnership’s objectives and (ii) each of the Purchasers
is acting solely in the capacity of an arm’s length purchaser.  The Partnership
further acknowledges that no Purchaser is acting or has acted as an advisor,
agent or fiduciary of the Partnership (or in any similar capacity) with respect
to this Agreement or the other Basic Documents and any advice given by any
Purchaser or any of its respective Representatives in connection with this
Agreement or the other Basic Documents is merely incidental to the Purchasers’
purchase of the Restricted Units.  The Partnership further represents to each
Purchaser that the Partnership’s decision to enter into this Agreement has been
based solely on the independent evaluation of the transactions contemplated
hereby by the Partnership and its Representatives.
 
Section 3.17                                Compliance with Laws.  Neither the
Partnership nor any of its Subsidiaries is in violation of any Law applicable to
the Partnership or its Subsidiaries, except as would not, individually or in the
aggregate, have a Partnership Material Adverse Effect.  The Partnership and its
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Partnership Material Adverse Effect, and neither the Partnership nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit, except where such
potential revocation or modification would not have, individually or in the
aggregate, a Partnership Material Adverse Effect.
 
Section 3.18                                Insurance.  The Partnership and the
General Partner are insured against such losses and risks and in such amounts as
the Partnership believes in its sole discretion to be prudent for its
businesses.  The Partnership does not have any reason to believe that it or the
General Partner will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business.
 
11

--------------------------------------------------------------------------------


 
Section 3.19                                No Integrated Offering.  Neither the
Partnership, nor any of its Affiliates, nor any Person acting on its or their
behalf has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Units to be integrated with prior offerings by the
Partnership for purposes of the Securities Act or any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of the trading market on which the Units are currently listed or
quoted.
 
Section 3.20                                Registration Rights   Neither the
execution of this Agreement or the issuance of the Purchased Units as
contemplated by this Agreement gives rise to any rights for or relating to the
registration of any securities of the Partnership, other than pursuant to the
Registration Rights Agreement.
 
Section 3.21                                Record Date; Distributions   The
board of directors of the General Partner approved a cash distribution
attributable to the third quarter of 2007, payable on November 14, 2007 to
Unitholders of record at the close of business on October 31, 2007, therefore no
Purchaser will be entitled to any distribution or other dividend from the
Partnership attributable to the third quarter of 2007 with respect to the
Restricted Units.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
 
Each Purchaser, severally and not jointly, represents and warrants to the
Partnership with respect to itself, on and as of the date of this Agreement and
on and as of the Closing Date, as follows:
 
Section 4.01                                Valid Existence.  Such Purchaser
(a) is duly incorporated or formed, validly existing and in good standing under
the Laws of its respective jurisdiction of incorporation or formation, and
(b) has all requisite power and authority, and has all material governmental
licenses, authorizations, consents and approvals necessary to own its Properties
and carry on its business as its business is now being conducted, except where
the failure to obtain such licenses, authorizations, consents and approvals
would not reasonably be expected to have a Purchaser Material Adverse
Effect.  Each such Purchaser is not in default in the performance, observance or
fulfillment of any provision of its organizational documents, except where such
default would not have or would not reasonably be likely to have a Purchaser
Material Adverse Effect.
 
Section 4.02                                No Breach.  The execution, delivery
and performance by such Purchaser of the Basic Documents to which it is a party
and all other agreements and instruments to be executed and delivered by such
Purchaser pursuant hereto or thereto or in connection herewith or therewith,
compliance by such Purchaser with the terms and provisions hereof and thereof,
and the purchase of the Restricted Units by such Purchaser do not and will not
(a) violate any provision of any Law, governmental permit, determination or
award having applicability to such Purchaser or any of its Properties,
(b) conflict with or result in a violation of any provision of the
organizational documents of such Purchaser or (c) require any consent (other
than standard internal consents), approval or notice under or result in a
violation or breach of or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration) under any note, bond, mortgage, license, loan or credit
agreement or other instrument or agreement to which such Purchaser is a party or
by which such Purchaser or any of its Properties may be bound, except in the
case of clauses (a) and (c), where such violation, default, breach, termination,
cancellation, failure to receive consent or approval, or acceleration with
respect to the foregoing provisions of this Section 4.02 would not, individually
or in the aggregate, reasonably be expected to have a Purchaser Material Adverse
Effect.
 
12

--------------------------------------------------------------------------------


 
Section 4.03                                Authority.  The Purchaser has all
necessary corporate, limited liability company or partnership power and
authority to execute, deliver and perform its obligations under the Basic
Documents to which it is a party and to consummate the transactions contemplated
thereby; the execution, delivery and performance by the Purchaser of the Basic
Documents to which it is a party, and the consummation of the transactions
contemplated thereby, have been duly authorized by all necessary action on its
part; and the Basic Documents will constitute the legal, valid and binding
obligations of Purchaser, enforceable in accordance with their terms, except as
such enforceability may be limited by bankruptcy, insolvency, fraudulent
transfer and similar Laws affecting creditors’ rights generally or by general
principles of equity, including principles of commercial reasonableness, fair
dealing and good faith.
 
Section 4.04                                Investment.  The Restricted Units
are being acquired for such Purchaser’s own account, or the accounts of clients
for whom such Purchaser exercises discretionary investment authority (all of
whom the Purchaser hereby represents and warrants are “accredited investors”
within the meaning of Rule 501(a) of Regulation D or “qualified institutional
buyer” within the meaning of Rule 144A promulgated by the Commission pursuant to
the Securities Act), not as a nominee or agent, and with no present intention of
distributing the Restricted Units or any part thereof, and that such Purchaser
has no present intention of selling or granting any participation in or
otherwise distributing the same in any transaction in violation of the
securities Laws of the United States of America or any state, without prejudice,
however, to such Purchaser’s right at all times (subject to such Purchaser’s
agreement contained in Section 5.02) to sell or otherwise dispose of all or any
part of the Restricted Units under a registration statement under the Securities
Act and applicable state securities Laws or under an exemption from such
registration available thereunder (including, without limitation, if available,
Rule 144 promulgated thereunder).  If such Purchaser should in the future decide
to dispose of any of the Restricted Units, such Purchaser understands and agrees
(a) that it may do so only (i) in compliance with the Securities Act and
applicable state securities law, as then in effect, or pursuant to an exemption
therefrom (including Rule 144 under the Securities Act) or (ii) in the manner
contemplated by any registration statement pursuant to which such securities are
being offered, and (b) that stop-transfer instructions to that effect will be in
effect with respect to such securities.  Notwithstanding the foregoing, any
Purchaser may at any time enter into one or more total return swaps with respect
to such Purchaser’s Restricted Units with a third party or transfer Restricted
Units to an Affiliate of such Purchaser provided that any such transaction is
exempt from registration under the Securities Act; provided, however, that the
restrictions in this Section 4.04 shall not apply, in the case of a Purchaser
that is a large multi-unit investment or commercial banking organization, to
activities in the normal course of trading of units of such Purchaser other than
those of the unit participating in this transaction (the “Participating Unit”),
so long as such other units are not acting on behalf of the Participating Unit
and have not been provided with confidential information regarding the
Partnership by the Participating Unit.
 
13

--------------------------------------------------------------------------------


 
Section 4.05                                Nature of Purchaser.  Such Purchaser
represents and warrants to, and covenants and agrees with, the Partnership that,
(a) it is an “accredited investor” within the meaning of Rule 501(a) of
Regulation D or a “qualified institutional buyer” under Rule 144A as promulgated
by the Commission pursuant to the Securities Act and (b) by reason of its
business and financial experience it has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Restricted Units, is
able to bear the economic risk of such investment and, at the present time,
would be able to afford a complete loss of such investment.
 
Section 4.06                                Receipt of Information;
Authorization.  Such Purchaser acknowledges that it (a) has access to the SEC
Documents with the Commission and (b) has been provided a reasonable opportunity
to ask questions of and receive answers from Representatives of the Partnership
regarding such matters.
 
Section 4.07                                Restricted Securities.  Such
Purchaser understands that the Restricted Units it is purchasing are
characterized as “restricted securities” under the federal securities Laws
inasmuch as they are being acquired from the Partnership in a transaction not
involving a public offering and that under such Laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.  In this connection, such Purchaser represents
that it is knowledgeable with respect to Rule 144 of the Commission promulgated
under the Securities Act.
 
Section 4.08                                Certain Fees.  No fees or
commissions will be payable by such Purchaser to brokers, finders, or investment
bankers with respect to the sale of any of the Restricted Units or the
consummation of the transactions contemplated by this Agreement.
 
Section 4.09                                Legend.  It is understood that the
certificates evidencing the Restricted Units will bear the following legend:
 
“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction.  These securities may not be sold, offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”
 
14

--------------------------------------------------------------------------------


 
Section 4.10                                No Substantial Security
Holders.  Such Purchaser represents and warrants to, and covenants and agrees
with, the Partnership that, on the date hereof and as of the date of Closing
(before giving effect to the purchase of Restricted Units pursuant to this
Agreement), such Purchaser and its Affiliates (a) hold beneficial ownership of
less than five percent of the Units of the Partnership outstanding on the date
hereof and (b) hold beneficial ownership of less than five percent of the
outstanding voting power of the Partnership.
 
Section 4.11                                No Side Agreements.  There are no
other agreements by, among or between such Purchaser and any of its Affiliates,
on the one hand, and other of the other Purchasers or their Affiliates, on the
other hand, with respect to the transactions contemplated hereby nor promises or
inducements for future transactions between or among any of such parties.
 
Section 4.12                                Short Selling.  Such Purchaser has
not engaged in any Short Sales involving Units owned by it between the time it
first began discussions with the Partnership or the Placement Agent about the
transaction contemplated by this Agreement and the date hereof (it being
understood that the entering into of a total return swap should not be
considered a short sale) provided, however, this Section 4.12 shall not apply,
in the case of a Purchaser that is a large multi-unit investment or commercial
banking organization, to activities in the normal course of trading units of
such Purchaser other than the Participating Unit so long as such other units are
not acting on behalf of the Participating Unit and have not been provided with
confidential information regarding the Partnership by the Participating Unit.
 
ARTICLE V
 
COVENANTS
 
Section 5.01                                Issuer Lock-Up/Subsequent Issuances
of Units.  Without the written consent of the holders of two-thirds of the
Restricted Units, from the signing date of the Agreement until the date that the
Registration Statement covering the Restricted Units has become effective, the
Partnership shall not grant, issue or sell any Units or other equity or voting
securities of the Partnership or any securities convertible thereinto or
exchangeable therefor, or take any other action that may result in the issuance
of any of the foregoing, other than (i) the issuance of options or Units under
the Legacy LTIP, or the issuance of Units upon the exercise of awards issued
under the Legacy LTIP and (ii) the issuance or sale of Units at a price no less
than 110% of the Unit Purchase Price (including, and not net of, any
underwriting discounts and commissions or placement fees).  Notwithstanding the
foregoing, the Partnership shall not sell, offer for sale or solicit offers to
buy any security (as defined in the Securities Act) that would be integrated
with the sale of the Restricted Units in a manner that would require the
registration under the Securities Act of the sale of the Restricted Units to the
Purchasers.
 
15

--------------------------------------------------------------------------------


 
Section 5.02                                Purchaser Lock-Ups.  Without the
prior written consent of the Partnership, each Purchaser agrees that neither
such Purchaser nor any of its Affiliates will offer, sell, pledge or otherwise
transfer or dispose of any of its Restricted Units prior to the Lock-Up Date;
provided, however, that any Purchaser may, (i) subject Section 8.04(c), enter
into one or more total return swaps or similar transactions at any time with
respect to the Restricted Units purchased by such Purchaser provided that such
transaction is exempt from registration under the Securities Act and (ii)
transfer its Restricted Units to an Affiliate of such Purchaser or to any other
Purchaser or an Affiliate of such other Purchaser, provided that any such
Affiliate transferee agrees to the restrictions set forth in this Section 5.02;
provided, further, this Section 5.02 shall not apply, in the case of a Purchaser
that is a large multi-unit investment or commercial banking organization, to
activities in the normal course of trading units of such Purchaser other than
the Participating Unit, so long as such other units are not acting on behalf of
the Participating Unit and have not been provided with confidential information
regarding the Partnership by the Participating Unit.  Furthermore, without the
prior written consent of the Partnership, no Purchaser may sell any Units of the
Partnership for a period of two (2) trading days following the date of the
earnings release with respect to the third quarter of 2007. 
 
Section 5.03                                Taking of Necessary Action.  Each of
the Parties hereto shall use its commercially reasonable efforts promptly to
take or cause to be taken all action and promptly to do or cause to be done all
things necessary, proper or advisable under applicable Law and regulations to
consummate and make effective the transactions contemplated by this
Agreement.  Without limiting the foregoing, the Partnership and each Purchaser
shall use its commercially reasonable efforts to make all filings and obtain all
consents of Governmental Authorities that may be necessary or, in the reasonable
opinion of the other Parties, as the case may be, advisable for the consummation
of the transactions contemplated by the Basic Documents.
 
Section 5.04                                Disclosure; Public Filings.  The
Partnership may, without prior written consent or notice, (i) file this
Agreement as an exhibit to an Exchange Act report and (ii) disclose information
with respect to any Purchaser solely to the extent required by applicable Law or
the rules and regulations of the Commission or any regulatory agency, the NASDAQ
Global Select Market or other exchange on which securities of the Partnership
are listed or traded.
 
Section 5.05                                Other Actions.  The Partnership
shall file prior to the Closing a supplemental listing application with the
NASDAQ Global Select Market to list the Restricted Units.
 
Section 5.06                                Use of Proceeds.  The Partnership
will use the collective proceeds from the sale of the Restricted Units to repay
the outstanding indebtedness under the Partnership’s revolving credit facility
and to fund future acquisitions.
 
Section 5.07                                Partnership Fees.  The Partnership
agrees that it will indemnify and hold harmless each of the Purchasers from and
against any and all claims, demands, or liabilities for broker’s, finder’s,
placement, or other similar fees or commissions incurred by the Partnership or
alleged to have been incurred by the Partnership in connection with the sale of
Restricted Units or the consummation of the transactions contemplated by this
Agreement.
 
16

--------------------------------------------------------------------------------


 
Section 5.08                                Purchaser Fees.  Each Purchaser
agrees, severally and not jointly with the other Purchasers, that it will
indemnify and hold harmless the Partnership from and against any and all claims,
demands, or liabilities for broker’s, finder’s, placement, or other similar fees
or commissions incurred by such Purchaser or alleged to have been incurred by
such Purchaser in connection with the purchase of Restricted Units or the
consummation of the transactions contemplated by this Agreement.
 
Section 5.09                                Certain Special Allocations of Book
and Taxable Income. To the extent that the Unit Purchase Price is less than the
trading price of the Units on the NASDAQ Global Select Market as of the Closing
Date, the General Partner intends to specially allocate items of book and
taxable income to the Purchasers so that their capital accounts in their
Restricted Units are consistent, on a per-Unit basis, with the capital accounts
of the other holders of Units (and thus to assure fungibility of all
Units).  Such special allocation will not occur until the earlier to occur of
any taxable period of the Partnership ending upon, or after, (a) a book-up event
or book-down event in accordance with Treasury Regulation Section
1.704-1(b)(2)(iv)(f) or a sale of all or substantially all of the assets of the
Partnership occurring after the date of the issuance of the Restricted Units,
(b) the transfer of the Restricted Units to a Person that is not an Affiliate of
the Purchaser, in which case, such allocation shall be made only with respect to
the Restricted Units so transferred, or (c) the General Partner’s receipt of
written notice from a holder of the holder’s election to trigger such allocation
and true up the capital accounts (the “Capital Account True-Up Election”) with
respect to such holder’s Restricted Units.  A Purchaser holding a Restricted
Unit shall be required to provide notice to the General Partner of the
Partnership of a transfer of a Restricted Unit to a Person who is not an
Affiliate of the Purchaser no later than the last Business Day of the calendar
year during which such transfer occurred, unless by virtue of clause (a) or (b)
above, the general partner of the Partnership has determined that the Units are
consistent, on a per-Unit basis, with the capital accounts of the other holders
of Units.  However, the sole and exclusive remedy for any holder’s failure to
provide any such notice shall be the enforcement of the remedy of specific
performance against such holder and there will be no monetary damages.
 
Section 5.10                                Non-Disclosure; Interim Public
Filings.  The Partnership shall, on or before 8:30 a.m., New York time, on the
first Business Day following execution of this Agreement, issue a press release
acceptable to the Purchasers disclosing all material terms of the transactions
contemplated hereby.  Before 8:30 a.m., New York time, on the first Business Day
following the Closing Date, the Partnership shall file a Current Report on Form
8-K with the Commission (the “8-K Filing”) describing the terms of the
transactions contemplated by this Agreement and the other Basic Documents and
including as exhibits to such Current Report on Form 8-K this Agreement and the
other Basic Documents, in the form required by the Exchange Act.
 
Section 5.11                                Acknowledgement and Agreement
Regarding Short Sales.  Each Purchaser understands and acknowledges, severally
and not jointly with any other Purchaser, that the Commission currently takes
the position that coverage of short sales of securities “against the box” prior
to the effective date of a registration statement is a violation of Section 5 of
the Securities Act.  Each Purchaser agrees, severally and not jointly, that it
will not engage in any Short Sales that result in the disposition of the Units
acquired hereunder by the Purchaser until such time as the Shelf Registration
Statement (as defined in the Registration Rights Agreement) is declared
effective (it being understood that the entering into of a total return swap
should not be considered a Short Sale of Units); provided, however, this Section
5.11 shall not apply, in the case of a Purchaser that is a large multi-unit
investment or commercial banking organization, to activities in the normal
course of trading units of such Purchaser other than the Participating Unit, so
long as such other units are not acting on behalf of the Participating Unit and
have not been provided with confidential information regarding the Partnership
by the Participating Unit.  No Purchaser makes any representation, warranty or
covenant hereby that it will not engage in Short Sales in the securities of the
Partnership otherwise owned by such Purchaser or borrowed from a broker after
the date the press release contemplated by this Agreement is issued by the
Partnership.
 
17

--------------------------------------------------------------------------------


 
ARTICLE VI
 
CLOSING CONDITIONS
 
Section 6.01                                Conditions to the Closing.
 
(a)           Mutual Conditions.  The respective obligation of each Party to
consummate the purchase and issuance and sale of the Restricted Units shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by a particular Party on
behalf of itself in writing, in whole or in part, to the extent permitted by
applicable Law):
 
(i)           no Law shall have been enacted or promulgated, and no action shall
have been taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal; and
 
(ii)           there shall not be pending any Action by any Governmental
Authority seeking to restrain, preclude, enjoin or prohibit the transactions
contemplated by this Agreement.
 
(b)           Each Purchaser’s Conditions.  The respective obligation of each
Purchaser to consummate the purchase of its Restricted Units shall be subject to
the satisfaction on or prior to the Closing Date of each of the following
conditions (any or all of which may be waived by a particular Purchaser on
behalf of itself in writing, in whole or in part, to the extent permitted by
applicable Law):
 
(i)           the Partnership shall have performed and complied with the
covenants and agreements contained in this Agreement that are required to be
performed and complied with by the Partnership on or prior to the Closing Date;
 
(ii)           the representations and warranties of the Partnership contained
in this Agreement that are qualified by materiality or Partnership Material
Adverse Effect shall be true and correct when made and as of the Closing Date
and all other representations and warranties shall be true and correct in all
material respects when made and as of the Closing Date, in each case as though
made at and as of the Closing Date (except that representations made as of a
specific date shall be required to be true and correct as of such date only);
 
18

--------------------------------------------------------------------------------


 
(iii)           since the date of this Agreement, no Partnership Material
Adverse Effect shall have occurred and be continuing;
 
(iv)           the Partnership shall have submitted to the NASDAQ Global Select
Market a Notification Form: Listing of Additional Units with respect to the
Restricted Units and no notice of delisting from the NASDAQ Global Select Market
shall have been received by the Partnership with respect to the Units; and
 
(v)           the Partnership shall have delivered, or caused to be delivered,
to the Purchasers at the Closing, the Partnership’s closing deliveries described
in Section 6.02.
 
(c)           The Partnership’s Conditions.  The obligation of the Partnership
to consummate the sale of the Restricted Units to each of the Purchasers shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to each Purchaser individually and not the
Purchasers jointly (any or all of which may be waived by the Partnership in
writing, in whole or in part, to the extent permitted by applicable Law):
 
(i)           each Purchaser shall have performed and complied with the
covenants and agreements contained in this Agreement that are required to be
performed and complied with by that Purchaser on or prior to the Closing Date;
 
(ii)           the representations and warranties of each Purchaser contained in
this Agreement that are qualified by materiality or Purchaser Material Adverse
Effect shall be true and correct when made and as of the Closing Date and all
other representations and warranties of the Purchasers shall be true and correct
in all material respects when made and as of the Closing Date, in each case as
though made at and as of the Closing Date (except that representations made as
of a specific date shall be required to be true and correct as of such date
only);
 
(iii)           since the date of this Agreement, no Purchaser Material Adverse
Effect shall have occurred and be continuing; and
 
(iv)           each Purchaser shall have delivered, or caused to be delivered,
to the Partnership at the Closing, such Purchaser’s closing deliveries described
in Section 6.03.
 
Section 6.02                                Partnership Deliveries.  At the
Closing, subject to the terms and conditions of this Agreement, the Partnership
will deliver, or cause to be delivered, to each Purchaser:
 
(a)           The Restricted Units by delivering certificates (bearing the
legend set forth in Section 4.08 and meeting the requirements of the Partnership
Agreement) evidencing such Restricted Units at the Closing, all free and clear
of any Liens, encumbrances or interests of any other party other than
restrictions on transfer imposed by federal and state securities Laws and those
imposed by such Purchaser; provided, however, that such certificates
representing the Restricted Units may be delivered within seven (7) Business
Days of the Closing Date;
 
19

--------------------------------------------------------------------------------


 
(b)           Copies of (i) the Certificate of Limited Partnership of the
Partnership and (ii) the Certificate of Formation of the General Partner, each
certified by the Secretary of State of the State of Delaware, dated as of a
recent date, and as certified pursuant to Section 6.02(h);
 
(c)           A certificate of the Secretary of State of the State of Delaware,
dated as of a recent date, that each of the Partnership and the General Partner
is in good standing;
 
(d)           A cross-receipt, dated the Closing Date, executed by the
Partnership and delivered to each Purchaser certifying that it has received the
Commitment Purchase Amount with respect to the Restricted Units issued and sold
to such Purchaser;
 
(e)           The Registration Rights Agreement in substantially the form
attached to this Agreement as Exhibit A, which shall have been duly executed by
the Partnership;
 
(f)           An opinion addressed to the Purchasers from legal counsel to the
Partnership, dated the Closing Date, substantially similar in substance to the
form of opinion attached to this Agreement as Exhibit B;
 
(g)           An Officer’s Certificate substantially in the form attached to
this Agreement as Exhibit C; and
 
(h)           A certificate of the Secretary or Assistant Secretary of the
General Partner, on behalf of itself and the Partnership, certifying as to (i)
the Certificate of Limited Partnership of the Partnership; (ii) the Certificate
of Formation of the General Partner; (iii) the Partnership Agreement; (iv) the
limited liability company agreement of the General Partner; (v) board
resolutions authorizing the execution and delivery of the Basic Documents and
the consummation of the transactions contemplated thereby and hereby; and (vi)
the incumbent officers authorized to execute the Basic Documents, setting forth
the name and title and bearing the signatures of such officers.
 
Section 6.03                                Purchaser Deliveries.  At the
Closing, subject to the terms and conditions of this Agreement, each Purchaser
will deliver, or cause to be delivered:
 
(a)           payment to the Partnership of such Purchaser’s Commitment Purchase
Amount by wire transfer(s) of immediately available funds;
 
(b)           the Registration Rights Agreement in substantially the form
attached to this Agreement as Exhibit A, which shall have been duly executed by
such Purchaser;
 
(c)           a cross-receipt, dated the Closing Date, executed by such
Purchaser and delivered to the Partnership certifying that such Purchaser has
received certificates evidencing the number of Restricted Units set forth below
the name of such Purchaser on the attached signature pages; and
 
(d)           an Officer’s Certificate substantially in the form attached to
this Agreement as Exhibit D.
 
20

--------------------------------------------------------------------------------


 
ARTICLE VII
 
INDEMNIFICATION, COSTS AND EXPENSES
 
Section 7.01                                Indemnification by the
Partnership.  The Partnership agrees to indemnify each Purchaser and its
Representatives (collectively, “Purchaser Related Parties”) from, and hold each
of them harmless against, any and all losses, actions, suits, proceedings
(including any investigations, litigation or inquiries), demands and causes of
action, and, in connection therewith, and promptly on demand, pay and reimburse
each of them for all costs, losses, liabilities, damages, or expenses of any
kind or nature whatsoever, including the reasonable fees and disbursements of
counsel and all other reasonable expenses incurred in connection with
investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them as a result of,
arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of the Partnership contained herein;
provided that such claim for indemnification relating to a breach of a
representation or warranty is made prior to the expiration of such
representation or warranty; and provided further, that no Purchaser Related
Party shall be entitled to recover special, consequential (including lost
profits) or punitive damages.  Notwithstanding anything to the contrary,
consequential damages shall not be deemed to include diminution in value of the
Restricted Units, which is specifically included in damages covered by Purchaser
Related Parties’ indemnification.
 
Section 7.02                                Indemnification by Purchasers.  Each
Purchaser agrees, severally and not jointly, to indemnify the Partnership, the
General Partner and their respective Representatives (collectively, “Partnership
Related Parties”) from, and hold each of them harmless against, any and all
losses, actions, suits, proceedings (including any investigations, litigation,
or inquiries), demands and causes of action and, in connection therewith, and
promptly upon demand, pay and reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable expenses incurred in connection with investigating, defending
or preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
such Purchaser contained herein; provided that such claim for indemnification
relating to a breach of a representation or warranty is made prior to the
expiration of such representation or warranty; and provided further, that no
Partnership Related Party shall be entitled to recover special, consequential
(including lost profits) or punitive damages.
 
Section 7.03                                Indemnification Procedure.  Promptly
after any Partnership Related Party or Purchaser Related Party (hereinafter, the
“Indemnified Party”) has received notice of any indemnifiable claim hereunder,
or the commencement of any action or proceeding by a third party, which the
Indemnified Party believes in good faith is an indemnifiable claim under this
Agreement, the Indemnified Party shall give the indemnitor hereunder (the
“Indemnifying Party”) written notice of such claim or the commencement of such
action or proceeding, but failure to so notify the Indemnifying Party will not
relieve the Indemnifying Party from any liability it may have to such
Indemnified Party hereunder except to the extent that the Indemnifying Party is
materially prejudiced by such failure. Such notice shall state the nature and
the basis of such claim to the extent then known.  The Indemnifying Party shall
have the right to defend and settle, at its own expense and by its own counsel
who shall be reasonably
 
21

--------------------------------------------------------------------------------


 
acceptable to the Indemnified Party, any such matter as long as the Indemnifying
Party pursues the same diligently and in good faith. If the Indemnifying Party
undertakes to defend or settle, it shall promptly notify the Indemnified Party
of its intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include
furnishing the Indemnifying Party with any books, records and other information
reasonably requested by the Indemnifying Party and in the Indemnified Party’s
possession or control.  Such cooperation of the Indemnified Party shall be at
the cost of the Indemnifying Party.  After the Indemnifying Party has notified
the Indemnified Party of its intention to undertake to defend or settle any such
asserted liability, and for so long as the Indemnifying Party diligently pursues
such defense, the Indemnifying Party shall not be liable for any additional
legal expenses incurred by the Indemnified Party in connection with any defense
or settlement of such asserted liability; provided, however, that the
Indemnified Party shall be entitled (i) at its expense, to participate in the
defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has failed to assume the defense
or employ counsel reasonably acceptable to the Indemnified Party or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as
incurred.  Notwithstanding any other provision of this Agreement, the
Indemnifying Party shall not settle any indemnified claim without the consent of
the Indemnified Party, unless the settlement thereof imposes no liability or
obligation on, involves no admission of wrongdoing or malfeasance by, and
includes a complete release from liability of, the Indemnified Party.
 
ARTICLE VIII
 
MISCELLANEOUS
 
Section 8.01                                Interpretation.  Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.”  Whenever any Party has an obligation under the Basic Documents,
the expense of complying with such obligation shall be an expense of such Party
unless otherwise specified therein.  Whenever any determination, consent or
approval is to be made or given by a Purchaser under the Basic Documents, such
action shall be in such Purchaser’s sole discretion unless otherwise specified
therein.  If any provision in the Basic Documents is held to be illegal,
invalid, not binding, or unenforceable, such provision shall be fully severable
and the Basic Documents shall be construed and enforced as if such illegal,
invalid, not binding, or unenforceable provision had never comprised a part of
the Basic Documents, and the remaining provisions shall remain in full force and
effect. The Basic Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.
 
22

--------------------------------------------------------------------------------


 
Section 8.02                                Survival of Provisions.  The
representations and warranties set forth in Sections 3.02, 3.04, 3.06, 3.07,
3.12, 3.13, 4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.09 and 4.10 of this Agreement
shall survive the execution and delivery of this Agreement indefinitely, and the
other representations and warranties set forth in this Agreement shall survive
for a period of twelve (12) months following the Closing Date regardless of any
investigation made by or on behalf of the Partnership or any Purchaser.  The
covenants made in this Agreement or any other Basic Document shall survive the
closing of the transactions described herein and remain operative and in full
force and effect regardless of acceptance of any of the Restricted Units and
payment therefor and repayment, conversion or repurchase thereof. All
indemnification obligations of the Partnership and the Purchasers pursuant to
this Agreement and the provisions of Article VII shall remain operative and in
full force and effect unless such obligations are expressly terminated in a
writing by the Parties, regardless of any purported general termination of this
Agreement.
 
Section 8.03                                No Waiver; Modifications in Writing.
 
(a)           Delay.  No failure or delay on the part of any Party in exercising
any right, power, or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power, or remedy
preclude any other or further exercise thereof or the exercise of any right,
power, or remedy. The remedies provided for herein are cumulative and are not
exclusive of any remedies that may be available to a Party at Law or in equity
or otherwise.
 
(b)           Specific Waiver.  Except as otherwise provided herein, no
amendment, waiver, consent, modification, or termination of any provision of
this Agreement or any other Basic Document shall be effective unless signed by
each of Parties or each of the original signatories thereto affected by such
amendment, waiver, consent, modification, or termination. Any amendment,
supplement or modification of or to any provision of this Agreement or any other
Basic Document, any waiver of any provision of this Agreement or any other Basic
Document, and any consent to any departure by the Partnership from the terms of
any provision of this Agreement or any other Basic Document shall be effective
only in the specific instance and for the specific purpose for which made or
given.  Except where notice is specifically required by this Agreement, no
notice to or demand on the Partnership in any case shall entitle the Partnership
to any other or further notice or demand in similar or other circumstances.
 
Section 8.04                                Binding Effect; Assignment
 
(a)           Binding Effect. This Agreement shall be binding upon the
Partnership, each Purchaser, and their respective successors and permitted
assigns.  Except as expressly provided in this Agreement, this Agreement shall
not be construed so as to confer any right or benefit upon any Person other than
the Parties to this Agreement and as provided in Article VII, and their
respective successors and permitted assigns.
 
(b)           Assignment of Restricted Units. All or any portion of a
Purchaser’s Restricted Units purchased pursuant to this Agreement may be sold,
assigned or pledged by such Purchaser, subject to compliance with applicable
securities Laws, Section 4.04, Section 5.02 and the Registration Rights
Agreement.
 
23

--------------------------------------------------------------------------------


 
(c)           Assignment of Rights. Each Purchaser under this Agreement may
assign all or any portion of its rights hereunder without the consent of the
Partnership to (i) any Affiliate of such Purchaser or (ii) in connection with a
total return swap or similar transaction with respect to the Restricted Units
purchased by such Purchaser; provided, in each case, the assignee shall be
deemed to be a Purchaser hereunder with respect to such assigned rights and
shall agree to be bound by the provisions of this Agreement.  Except as
expressly permitted by this Section 8.04(c), such rights may not otherwise be
transferred except with the prior written consent of the Partnership (which
consent shall not be unreasonably withheld).
 
Section 8.05                                Aggregation of Restricted
Units.  All Restricted Units held or acquired by Persons who are Affiliates of
one another shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement.
 
Section 8.06                                Confidentiality and
Non-Disclosure.  Notwithstanding anything herein to the contrary, each Purchaser
that has entered into a confidentiality agreement in favor of the Partnership
shall continue to be bound by such confidentiality agreement in accordance with
the terms thereof.
 
Section 8.07                                Communications.  All notices and
demands provided for hereunder shall be in writing and shall be given by regular
mail, registered or certified mail, return receipt requested, telecopy, air
courier guaranteeing overnight delivery, electronic mail or personal delivery to
the addresses listed in Exhibit B of this Agreement or to such other address as
the Partnership or such Purchaser may designate in writing.  All notices and
communications shall be deemed to have been duly given: at the time delivered by
hand, if personally delivered; at the time of transmittal, if sent via
electronic mail; upon actual receipt if sent by registered or certified mail,
return receipt requested, or regular mail, if mailed; when receipt acknowledged,
if sent via facsimile; and upon actual receipt when delivered by air courier
guaranteeing overnight delivery.
 
Section 8.08                                Removal of Legend.  The Partnership,
at its sole cost, shall remove the legend described in Section 4.08 from the
certificates evidencing the Restricted Units at the request of a Purchaser
submitting to the Partnership such certificates, together with an opinion of
counsel of such Purchaser and other documentation, if required by the
Partnership’s transfer agent, to the effect that such legend is no longer
required under the Securities Act or applicable state securities Laws, as the
case may be, unless the Partnership, with the advice of counsel, reasonably
determines that such removal is inappropriate; provided that no opinion of
counsel shall be required by the Partnership in the event a Purchaser is
effecting a sale of such Restricted Units pursuant to and in accordance with
Rule 144 under the Securities Act or an effective registration statement and (i)
the transfer agent does not require an opinion of counsel or (ii) the Purchaser
provides counsel to the Partnership with such certificates or other evidence
reasonably requested in order for such counsel to render an opinion to the
transfer agent.
 
Section 8.09                                Entire Agreement.  This Agreement,
the other Basic Documents and any confidentiality agreement executed by a
Purchaser in favor of the Partnership are intended by the Parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the Parties hereto and thereto
in respect of the
 
24

--------------------------------------------------------------------------------


 
subject matter contained herein and therein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein with respect to the rights granted by the Partnership or a
Purchaser set forth herein and therein.  This Agreement, the other Basic
Documents and any confidentiality agreement executed by a Purchaser in favor of
the Partnership supersede all prior agreements and understandings between the
Parties with respect to such subject matter.  The Schedules and Exhibits
referred to herein and attached hereto are incorporated herein by this
reference, and unless the context expressly requires otherwise, are incorporated
in the definition of “Agreement.”
 
Section 8.10                                Governing Law.  This Agreement will
be construed in accordance with and governed by the Laws of the State of New
York without regard to principles of conflicts of Laws that would apply the
substantive law of some other jurisdiction.
 
Section 8.11                                Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different Parties
hereto in separate counterparts, each of which counterparts, when so executed
and delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement.
 
Section 8.12                                Expenses.  The Partnership hereby
covenants and agrees to reimburse counsel to the Purchasers, for reasonable and
documented legal fees incurred in connection with the negotiation, execution,
delivery and performance of the Basic Documents and the transactions
contemplated thereby, such reimbursable amount not to exceed $75,000, subject to
proration commensurate with each of the Purchaser’s Commitment Amount.  If any
action at law or equity is necessary to enforce or interpret the terms of the
Basic Documents, the prevailing party shall be entitled to reasonable attorney’s
fees, out-of-pocket costs and necessary disbursements in addition to any other
relief to which such party may be entitled.
 
Section 8.13                                Obligations Limited to Parties to
Agreement.  Each of the Parties hereto covenants, agrees and acknowledges that
no Person other than the Purchasers (and their permitted assignees) shall have
any obligation hereunder and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or the other Basic Documents or under any
documents or instruments delivered in connection herewith or therewith shall be
had against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchaser or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any applicable Law, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Purchasers or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, as such, for
any obligations of the Purchasers under this Agreement or the other Basic
Documents or any documents or instruments delivered in connection herewith or
therewith or for any claim based on, in respect of or by reason of such
obligation or its creation, except in each case for any assignee of a Purchaser
hereunder.
 
25

--------------------------------------------------------------------------------


 
Section 8.14                                Waiver of Preemptive Right by
General Partner.  The General Partner hereby waives (for itself and on behalf of
its Affiliates) its preemptive rights provided under Sections 5.2(b) and Section
5.8 of the Partnership Agreement with respect to the issuances of Partnership
Securities pursuant to this Agreement.
 
Section 8.15                                Termination.
 
(a)           Notwithstanding anything herein to the contrary, this Agreement
may be terminated at any time at or prior to the Closing by the mutual written
consent of the Purchasers entitled to purchase a majority of the Restricted
Units and the Partnership.
 
(b)           Notwithstanding anything herein to the contrary, this Agreement
shall automatically terminate at any time at or prior to the Closing:
 
(i)           if a statute, rule, order, decree or regulation shall have been
enacted or promulgated, or if any action shall have been taken by any
Governmental Authority of competent jurisdiction which permanently restrains,
precludes, enjoins or otherwise prohibits the consummation of the transactions
contemplated by this Agreement or makes the transactions contemplated by this
Agreement illegal; or
 
(ii)           if the Closing shall not have occurred on or before November 13,
2007.
 
(c)           In the event of the termination of this Agreement as provided in
Sections 8.15(a) or 8.15(b), this Agreement shall forthwith become null and
void.  In the event of such termination, there shall be no liability on the part
of any Party hereto, except as set forth in Article VII of this Agreement and
except with respect to the requirement to comply with any confidentiality
agreement in favor of the Partnership; provided that nothing herein shall
relieve any party from any liability or obligation with respect to any willful
breach of this Agreement.
 
Section 8.16                                Exceptions.  Notwithstanding
Sections 4.04, 4.12, 5.02, and 5.11 with respect to Morgan Stanley & Co., Inc.
and its Affiliates, the restrictions or representations, as applicable,
contained in Sections 4.04, 4.12, 5.02 and 5.11 shall only apply to Morgan
Stanley Strategic Investments, Inc. of Morgan Stanley as currently configured,
and shall not restrict or limit the activities of any area or division of Morgan
Stanley & Co. or any of its Affiliates, other than Morgan Stanley Strategic
Investments, Inc. of Morgan Stanley as currently configured.
 
 [Signature Pages to Follow.]
 
26

--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as of
the date first above written.
 

 
LEGACY RESERVES L.P.
 
By: Legacy Reserves GP, LLC,
         its General Partner 
         
 
By:
/s/ Steven H. Pruett       Steven H. Pruett       President, Chief Financial
Officer and Secretary          

  LEGACY RESERVES GP, LLC          
 
By:
/s/ Steven H. Pruett       Steven H. Pruett       President, Chief Financial
Officer and Secretary          

 
Signature Page to Unit Purchase Agreement


--------------------------------------------------------------------------------


 
PURCHASERS
 


 
Name of Purchaser:        Alerion Equities,
LLC                                                                                                                                          
Signature of Authorized Signatory of Purchaser:  /s/ Ronald J. Bangs
Name of Authorized Signatory:     Ronald J.
Bangs                                                                                                                                          
Title of Authorized Signatory: Chief Operating Officer of Hartz Capital, Inc.,
The Manager of
 Purchaser                                                                                               
Email Address of Purchaser:
 noah.lerner@hartzcapital.com                                                                                                                                          
Fax Number of
Purchaser:     201-866-6387                                                                                                                                          
Telephone Number of
Purchaser:  201-272-6004                                                                                                                                          
Address for Notice of Purchaser:   c/o Hartz Capital,
Inc.                                                                                                                                          
    400 Plaza
Drive                                                                                            
    Secaucus,
NJ  07094                                                                                            
    Attn:  Noah
Lerner                                                                                            
Address for Delivery of Shares for Purchaser (if not same as address for
notice):










Subscription Amount: $1,999,980.00


Units:  97,560


Signature Page to Unit Purchase Agreement


--------------------------------------------------------------------------------


 
PURCHASERS
 


 
Name of Purchaser:   Calm Waters
Partnership                                                                                                                                          
Signature of Authorized Signatory of Purchaser:  /s/ Richard S. Strong
Name of Authorized Signatory:    Richard S.
Strong                                                                                                                                          
Title of Authorized Signatory:   Managing
Partner                                                                                                                                          
Email Address of
Purchaser:  shollister@baraboogrowth.com                                                                                                                                          
Fax Number of
Purchaser:   414-453-9174                                                                                                                                          
Telephone Number of
Purchaser:    414-456-1136                                                                                                                                          
Address for Notice of Purchaser:    115 S. 84th Street, Suite
200                                                                                                                                          
    Milwaukee,
WI  53214                                                                                            
    Attention:  Susan A.
Hollister                                                                                            
Address for Delivery of Shares for Purchaser (if not same as address for
notice):


   same                                                                                            






Subscription Amount: $3,733,419.00


Units:  182,118
 
Signature Page to Unit Purchase Agreement


--------------------------------------------------------------------------------


 
PURCHASERS
 


 
Name of Purchaser:  Capital Ventures International by:  Heights Capital
Management, Inc.
   its authorized
agent                                                                                                               
Signature of Authorized Signatory of Purchaser:  /s/ Martin Kobinger
Name of Authorized Signatory:     Martin
Kobinger                                                                                                                                          
Title of Authorized Signatory:   Investment
Manager                                                                                                                                          
Email Address of Purchaser: winer@sig.com and kobinger@sig.com
Fax Number of
Purchaser:  415-403-6525                                                                                                                                          
Telephone Number of
Purchaser:  415-403-6500                                                                                                                                          
Address for Notice of Purchaser:   c/o Heights Capital
Management                                                                                                                                          
  101 California Street, Suite
3250                                                                                            
  San Francisco, CA
94111                                                                                            
Address for Delivery of Shares for Purchaser (if not same as address for
notice):










Subscription Amount: $2,870,000.00


Units:  140,000
 
Signature Page to Unit Purchase Agreement


--------------------------------------------------------------------------------


 
PURCHASERS
 


 
Name of Purchaser:  Harvest Infrastructure Partners Fund
LLC                                                                                                                                          
Signature of Authorized Signatory of Purchaser:  /s/ Anthony Merhige
Name of Authorized Signatory:  Anthony
Merhige                                                                                                                                          
Title of Authorized Signatory:  CAO & General
Counsel                                                                                                                                          
Email Address of
Purchaser:  amerhige@harvestmlp.com                                                                                                                                          
Fax Number of
Purchaser:  610-995-9775                                                                                                                                          
Telephone Number of
Purchaser:  610-341-9700                                                                                                                                          
Address for Notice of Purchaser:  c/o Harvest Fund Advisors
LLC                                                                                                                                          
  485 Devon Park Drive, Suite
110                                                                                            
  Wayne,
PA  19087                                                                                            
Address for Delivery of Shares for Purchaser (if not same as address for
notice):










Subscription Amount: $1,179,980.00


Units:  57,560
 
Signature Page to Unit Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
PURCHASERS
 


 
Name of Purchaser:  Harvest Sharing
LLC                                                                                                                                          
Signature of Authorized Signatory of Purchaser:  /s/ Anthony Merhige
Name of Authorized Signatory:  Anthony
Merhige                                                                                                                                          
Title of Authorized Signatory:  CAO & General
Counsel                                                                                                                                          
Email Address of Purchaser:
amerhige@harvestmlp.com                                                                                                                                          
Fax Number of
Purchaser:  610-995-9775                                                                                                                                          
Telephone Number of
Purchaser:  610-341-9700                                                                                                                                          
Address for Notice of Purchaser:  c/o Harvest Fund Advisors
LLC                                                                                                                                          
  485 Devon Park Drive, Suite
110                                                                                            
  Wayne,
PA  19087                                                                                            
Address for Delivery of Shares for Purchaser (if not same as address for
notice):










Subscription Amount: $820,000.00


Units:  40,000
 
Signature Page to Unit Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
PURCHASERS
 


 
Name of Purchaser:  HITE Hedge
LP                                                                                                                                          
Signature of Authorized Signatory of Purchaser:  /s/ James
Jampel                                                                                                                                          
Name of Authorized Signatory:   James
Jampel                                                                                                                                          
Title of Authorized
Signatory:  President                                                                                                                                          
Email Address of Purchaser:
  jjampel@HITEHedge.com                                                                                                                                          
Fax Number of
Purchaser:  208-694-0433                                                                                                                                          
Telephone Number of
Purchaser:  617-630-1992                                                                                                                                          
Address for Notice of Purchaser: 215 Valentine
Street                                                                                                                                          
  Newton,
MA  02465                                                                                            


Address for Delivery of Shares for Purchaser (if not same as address for
notice):


  Lehman
Brothers                                                                                            
  Attention:  Daniel
Pan                                                                                            
  HITE Hedge
LP                                                                                            
  399 Park
Avenue                                                                                            
  New York,
NY  10022                                                                                            


Subscription Amount: $1,545,700.00


Units:  75,400
 
Signature Page to Unit Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
PURCHASERS
 


 
Name of Purchaser:  HITE MLP
LP                                                                                                                                          
Signature of Authorized Signatory of Purchaser:  /s/ James
Jampel                                                                                                                                          
Name of Authorized Signatory:   James
Jampel                                                                                                                                          
Title of Authorized
Signatory:  President                                                                                                                                          
Email Address of Purchaser:
  jjampel@HITEHedge.com                                                                                                                                          
Fax Number of
Purchaser:  208-694-0433                                                                                                                                          
Telephone Number of
Purchaser:  617-630-1992                                                                                                                                          
Address for Notice of Purchaser: 215 Valentine
Street                                                                                                                                          
  Newton,
MA  02465                                                                                            


Address for Delivery of Shares for Purchaser (if not same as address for
notice):


  Morgan
Stanley                                                                                            
  Carmine
Taglione                                                                                            
  Re:  HITE MLP
LP                                                                                            
  2000 Westchester Avenue, Floor 1A
North                                                                                            
  Purchase,
NY  10577                                                                                            


Subscription Amount: $104,550.00


Units:  5,100
 
Signature Page to Unit Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
PURCHASERS
 


 
Name of Purchaser:  Lehman Brothers
Inc.                                                                                                                                          
Signature of Authorized Signatory of Purchaser:  /s/ Thomas Regazzi
Name of Authorized Signatory:    Thomas
Regazzi                                                                                                                                          
Title of Authorized Signatory:  Vice
President                                                                                                                                          
Email Address of Purchaser: wmaloney@lehman.com, cc: EqSwapsNY@lehman.com and
  mdanton@lehman.com                                                                                                  
Fax Number of
Purchaser:                                                                                                                                          
Telephone Number of
Purchaser:  212-526-1955                                                                                                                                          
Address for Notice of Purchaser:  745 Seventh
Avenue                                                                                                                                          
  New York, New York
10019-6801                                                                                            
  Attn:  Managing Director, Equity
Synthetics                                                                                            
Address for Delivery of Shares for Purchaser (if not same as address for
notice):


  DTCC/New York window, A/C Lehman Brothers Inc.
  55 Water Street, 1st Floor, New York, New York 10041
  Attn:  Pat Hurley, Telephone
212-855-2400                                                                                            


Subscription Amount: $4,499,750.00


Units: 219,500
 
Signature Page to Unit Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
PURCHASERS
 


 
Name of Purchaser:  Morgan Stanley Strategic Investments,
Inc.                                                                                                                                          
Signature of Authorized Signatory of Purchaser:   /s/ Alan
Thomas                                                                                                                                          
Name of Authorized Signatory:  Alan
Thomas                                                                                                                                          
Title of Authorized Signatory:   Vice
President                                                                                                                                          
Email Address of
Purchaser:  amanda.bixler@morganstanley.com                                                                                                                                          
Fax Number of
Purchaser:  646-290-2603                                                                                                                                          
Telephone Number of
Purchaser:  212-762-4707                                                                                                                                          
Address for Notice of Purchaser:  1221 Avenue of the
Americas                                                                                                                                          
  New York, NY
10020                                                                                            


Address for Delivery of Shares for Purchaser (if not same as address for
notice):


  same                                                                                            






Subscription Amount: $7,l64,750.00


Units:  349,500
 
Signature Page to Unit Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
PURCHASERS
 


 
Name of Purchaser:  Morgan Stanley Strategic Investments,
Inc.                                                                                                                                          
Signature of Authorized Signatory of Purchaser:   /s/ Alan
Thomas                                                                                                                                          
Name of Authorized Signatory:  Alan
Thomas                                                                                                                                          
Title of Authorized Signatory:   Vice
President                                                                                                                                          
Email Address of
Purchaser:  amanda.bixler@morganstanley.com                                                                                                                                          
Fax Number of
Purchaser:  646-290-2603                                                                                                                                          
Telephone Number of
Purchaser:  212-762-4707                                                                                                                                          
Address for Notice of Purchaser:  1221 Avenue of the Americas, 40th Floor
  New York, NY
10020                                                                                            


Address for Delivery of Shares for Purchaser (if not same as address for
notice):


  same                                                                                            






Subscription Amount: $9,999,982.00


Units:  487,804
 
Signature Page to Unit Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
PURCHASERS
 


 
Name of Purchaser:  RCH Energy MLP Fund A,
L.P.                                                                                                                                          
  By: RCH Energy MLP Fund GP, L.P., Its General Partner
        By:  RR Advisors, LLC, Its General
Partner                                                                                                               
Signature of Authorized Signatory of Purchaser:  /s/ Robert Raymond
Name of Authorized Signatory:  Robert
Raymond                                                                                                                                          
Title of Authorized
Signatory:  Sole-Member                                                                                                                                          
Email Address of Purchaser:
rraymond@rchenergy.com                                                                                                                                          
Fax Number of Purchaser:
  214-871-8683                                                                                                                                          
Telephone Number of
Purchaser:  214-871-8680                                                                                                                                          
Address for Notice of Purchaser:  200 Crescent Court, Suite
1060                                                                                                                                          
  Dallas, Texas
75201                                                                                            


Address for Delivery of Shares for Purchaser (if not same as address for
notice):










Subscription Amount: $61,500.00


Units:  3,000
 
Signature Page to Unit Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
PURCHASERS
 


 
Name of Purchaser:  RCH Energy MLP Fund,
L.P.                                                                                                                                          
  By: RCH Energy MLP Fund GP, L.P., Its General Partner
        By:  RR Advisors, LLC, Its General
Partner                                                                                                               
Signature of Authorized Signatory of Purchaser:  /s/ Robert Raymond
Name of Authorized Signatory:  Robert
Raymond                                                                                                                                          
Title of Authorized
Signatory:  Sole-Member                                                                                                                                          
Email Address of Purchaser:
rraymond@rchenergy.com                                                                                                                                          
Fax Number of Purchaser:
  214-871-8683                                                                                                                                          
Telephone Number of
Purchaser:  214-871-8680                                                                                                                                          
Address for Notice of Purchaser:  200 Crescent Court, Suite
1060                                                                                                                                          
  Dallas, Texas
75201                                                                                            


Address for Delivery of Shares for Purchaser (if not same as address for
notice):










Subscription Amount: $4,938,491.00


Units:  240,902
 
Signature Page to Unit Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
PURCHASERS
 


 
Name of Purchaser:  RCH Energy Opportunity Fund II,
L.P.                                                                                                                                          
  By: RCH Energy Opportunity Fund II GP, L.P., Its General Partner
        By:  RR Advisors, LLC, Its General
Partner                                                                                                               
Signature of Authorized Signatory of Purchaser:  /s/ Robert Raymond
Name of Authorized Signatory:  Robert
Raymond                                                                                                                                          
Title of Authorized
Signatory:  Sole-Member                                                                                                                                          
Email Address of Purchaser:
rraymond@rchenergy.com                                                                                                                                          
Fax Number of Purchaser:
  214-871-8683                                                                                                                                          
Telephone Number of
Purchaser:  214-871-8680                                                                                                                                          
Address for Notice of Purchaser:  200 Crescent Court, Suite
1060                                                                                                                                          
  Dallas, Texas
75201                                                                                            


Address for Delivery of Shares for Purchaser (if not same as address for
notice):










Subscription Amount: $4,999,991.00


Units:  243,902
 
Signature Page to Unit Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
PURCHASERS
 


 
Name of Purchaser:  Salient
Advisors                                                                                                                                          
Signature of Authorized Signatory of Purchaser:  /s/ Bruce G. Garrison
Name of Authorized Signatory:  Bruce G.
Garrison                                                                                                                                          
Title of Authorized Signatory:  Director -
REIT                                                                                                                                          
Email Address of
Purchaser:  jradcliffe@salientpartners.com                                                                                                                                          
Fax Number of
Purchaser:  713-993-4698                                                                                                                                          
Telephone Number of
Purchaser:  713-993-4689                                                                                                                                          
Address for Notice of Purchaser:  4265 San Felipe, 8th
Floor                                                                                                                                          
  Houston, TX
77027                                                                                            


Address for Delivery of Shares for Purchaser (if not same as address for
notice):










Subscription Amount: $799,992.00


Units:  39,024
 
Signature Page to Unit Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
PURCHASERS
 


 
Name of Purchaser:  Salient Trust
Co.                                                                                                                                          
Signature of Authorized Signatory of Purchaser:  /s/ Stephen M. Reckling
Name of Authorized Signatory:  Stephen M.
Reckling                                                                                                                                          
Title of Authorized Signatory:  Managing
Director                                                                                                                                          
Email Address of
Purchaser:  sreckling@salientpartners.com                                                                                                                                          
Fax Number of
Purchaser:  713-993-4698                                                                                                                                          
Telephone Number of
Purchaser:  713-993-4622                                                                                                                                          
Address for Notice of Purchaser:  4265 San Felipe, Suite
800                                                                                                                                          
  Houston, TX
77027                                                                                            
  Attn:  Sherry
Ashley                                                                                            
Address for Delivery of Shares for Purchaser (if not same as address for
notice):










Subscription Amount: $1,200,008.50


Units:   58,537
 
Signature Page to Unit Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
PURCHASERS
 


 
Name of Purchaser:  Structured Finance Americas,
LLC                                                                                                                                          
Signature of Authorized Signatory of Purchaser:  /s/ Sunil Hariani / John Amone
Name of Authorized Signatory:  Sunil Hariani / John
Amone                                                                                                                                          
Title of Authorized Signatory:  Vice President/Vice
President                                                                                                                                          
Email Address of
Purchaser:  sunil.hariani@db.com                                                                                                                                          
Fax Number of
Purchaser:  646-259-3264                                                                                                                                          
Telephone Number of
Purchaser:  212-250-6340                                                                                                                                          
Address for Notice of Purchaser:  Structured Finance Americas,
LLC                                                                                                                                          
  c/o Deutsche Bank Securities,
Inc.                                                                                            
  Attn:  Jessica
Wingerath                                                                                            
  60 Wall Street, 14th Floor, New York, NY  10005
Address for Delivery of Shares for Purchaser (if not same as address for
notice):


  Structured Finance Americas,
LLC                                                                                            
  c/o Deutsche Bank Securities,
Inc.                                                                                            
  Attn:  Angela
Lescailli                                                                                            
  60 Wall Street, 14th Floor, New York, NY  10005


Subscription Amount: $4,999,991.00


Units:   243,902
 
Signature Page to Unit Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
PURCHASERS
 


 
Name of Purchaser:  Telemus Income Opportunity Fund
LP                                                                                                                                          
Signature of Authorized Signatory of Purchaser:  /s/ Gregory A. Reid
Name of Authorized Signatory:  Gregory A.
Reid                                                                                                                                          
Title of Authorized Signatory:  Managing
Member                                                                                                                                          
Email Address of
Purchaser:  greg.reid@telemuscapital.com                                                                                                                                          
Fax Number of
Purchaser:  713-621-1774                                                                                                                                          
Telephone Number of
Purchaser:  713-621-1777                                                                                                                                          
Address for Notice of Purchaser:  4400 Post Oak
Parkway                                                                                                                                          
  Houston, TX
77027                                                                                            
Address for Delivery of Shares for Purchaser (if not same as address for
notice):


  Morgan Stanley & Co.
Incorporated                                                                                            
  440 S. LaSalle St., One Financial
Place                                                                                            
  Chicago,
IL  60605                                                                                            
  Attn:  Stephen
Jeffers                                                                                            
For Further Credit:
  Telemus Income Opportunity Fund,
LP                                                                                            
  Account #
038C37515                                                                                            


Subscription Amount: $1,250,500.00


Units:   61,000
 
Signature Page to Unit Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
PURCHASERS
 


 
Name of Purchaser:  Tortoise Gas and Oil
Corporation                                                                                                                                          
Signature of Authorized Signatory of Purchaser:  /s/ Zachary A. Hamel
Name of Authorized Signatory:  Zachary A.
Hamel                                                                                                                                          
Title of Authorized Signatory:  Senior
Vice-President                                                                                                                                          
Email Address of
Purchaser:  zhamel@tortoiseadvisors.com                                                                                                                                          
Fax Number of
Purchaser:  913-981-1021                                                                                                                                          
Telephone Number of
Purchaser:  913-981-1020                                                                                                                                          
Address for Notice of Purchaser:  10801 Mastin Blvd., Ste.
222                                                                                                                                          
  Overland Park,
KS  66210                                                                                            


Address for Delivery of Shares for Purchaser (if not same as address for
notice):


  US Bank,
N.A.                                                                                            
  Attn:  David
Neumann                                                                                            
  1555 North Rivercenter Drive, Suite
302                                                                                            
  Milwaukee,
WI  53212                                                                                            


Subscription Amount: $14,999,993.50


Units:  731,707
 
Signature Page to Unit Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 
PURCHASERS
 


 
Name of Purchaser:  Wingate Capital
Ltd.                                                                                                                                          
Signature of Authorized Signatory of Purchaser:  /s/ Matthew Hinerfeld
Name of Authorized Signatory:   Matthew
Hinerfeld                                                                                                                                          
Title of Authorized Signatory:  Managing Director and Deputy General Counsel
Email Address of Purchaser:  CitadelAgreementNotice@citadelgroup.com
Fax Number of
Purchaser:  312-267-7300                                                                                                                                          
Telephone Number of
Purchaser:  312-395-2100                                                                                                                                          
Address for Notice of Purchaser: c/o Citadel Limited
Partnership                                                                                                                                          
 131 South Dearborn
Street                                                                                            
 Chicago,
Illinois  60603                                                                                            
Address for Delivery of Shares for Purchaser (if not same as address for
notice):










Subscription Amount: $7,499,986.50


Units:   365,853
 
Signature Page to Unit Purchase Agreement
 
 

--------------------------------------------------------------------------------

 
 